department of the treasury internal_revenue_service commerce street dallas tx date uil xx date address address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax tax_exempt_and_government_entities_division release number release date legend org organization name org address dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization’s exempt status is necessary we have also enclosed publication exempt_organization appeal procedures for unagreed issues and publication the examination process these publications include information on your rights as a taxpayer including administrative appeal procedures within the internal_revenue_service if you request a conference with appeals we will forward your written_statement of for your convenience an protest to the appeals_office and they will contact you envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference the appeals_office will advise you of its final_decision if you elect not to request appeals consideration but instead accept our findings please sign and return the enclosed form 6018-a consent to proposed adverse action we will then send you a final letter modifying or revoking your exempt status under sec_501 if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and send a final letter advising of our determination in either situation outlined in the paragraph above execution of form 6018-a or failure to respond within days you are required to file federal_income_tax returns for the tax period s shown above for all years still open under the statute_of_limitations and for all later years file the federal tax_return for the tax period s shown above with this agent within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication form 6018-a report of examination envelope schedule no or exhibit department of the treasury - internal_revenue_service explanation of items oer a name of taxpayer org year period ended december 20xx december 20xx legend org organization name org-plan organization plan issues xx date xyz state motto motto does org qualify as an insurance_company under internal_revenue_code sec_501 for the years beginning january 20xx if org does not qualify as an insurance_company under internal_revenue_code sec_501 can org rely on the determination_letter granted by the service allowing it to claim tax exempt status pursuant to internal_revenue_code sec_501 if org can not rely on the determination_letter granted by the service allowing it to claim tax exempt status pursuant to internal_revenue_code sec_501 is it entitled to relief under internal_revenue_code sec_7805 if org can not rely on the determination_letter granted by the service allowing it to claim tax exempt status pursuant to under internal_revenue_code sec_501 what is the effective date of the revocation if org can not rely on the determination_letter granted by the service allowing it to claim tax exempt status pursuant to internal_revenue_code sec_501 based on the facts that it does not meet the requirements of an insurance_company under internal_revenue_code sec_501 what are the tax consequences if org does qualify as an insurance_company under internal_revenue_code sec_501 does it meet the other requirements under internal_revenue_code sec_501 for tax exemption if org does not meet the other qualifications under internal_revenue_code sec_501 can org rely on the determination_letter granted by the service allowing it to claim tax exempt status pursuant to internal_revenue_code sec_501 if org does not meet the other qualifications under internal_revenue_code sec_501 is it entitled to file an election under sec_831 and be taxed only on its investment_income if org can not rely on the determination_letter granted by the service allowing it to claim tax exempt status pursuant to internal_revenue_code sec_501 based on the facts that it does not meet the requirements of internal_revenue_code sec_501 what are the tax consequences for years beginning january 20xx form 886-a crev department of the treasury - internal_revenue_service page -1- schedule no or exhibit eel a department of the treasury - internal_revenue_service explanation of items name of taxpayer org december 20x x december 20xx year period ended facts _ insurance code insurance motto the purpose and intent of chapter org org was formed in the state of xyz through title chapter availability of motto coverage to experience to prevent abusive rating practices to require disclosure of rating practices to purchasers to establish rules regarding renewability of coverage to establish limitations on the use of reinsurance program and to improve the overall fairness and efficiency of the market exclusions to provide for the development of basic and standard group motto employers to provide for establishment of a are to promote the status or employers regardless of their plans to be offered to all _of chapter _ creates a nonprofit entity to be known as the org the program section shall operate subject_to the supervision and control of the board the board shall consist of members all appointed by the state of xyz a plan of operation for the organization was secured from the taxpayer during the examination the plan stated that the program shall be known as the org a nonprofit entity created pursuant et seq org-plan the plan also provided the definition of membership to be all to licensed to transact motto in xyz that offers a reinsuring carriers as defined in benefit plan all reinsuring carriers shall maintain membership in the program as a condition of doing motto business or being able to offer subscriber contracts in xyz it also stated the purpose of the program as it is stated in chapter _ as explained above org did not provide a copy of their exemption_letter during the examination based on the service’s records tax exempt status under internal_revenue_code irc c was granted in march of 19xx the form_990 filed by org for the year ended december 20xx was selected for examination to determine whether the organization remains qualified under sec_501 the code section was modified starting in 20xx adding new limitations and requirements for qualification in response to the information_document_request idr issued with original letter the organization stated that there were no carriers that were participating in the program at the present time the only income that was received was investment_income in review of the documents received from org it was verified that the only income received was from investment_income only investment_income was reported on the form_900 form 886-a crev page -2- department of the treasury - internal_revenue_service department of the treasury - intemal revenue service form_886 a name of taxpayer org explanation of items year period ended december 20xx december 20xx schedule no or exhibit it was decided to expand the examination to include the form_990 for the year ended december 20xx a copy of the form_990 was secured and that also showed only investment_income there was no premium income reported on the return either a breakdown of the two years can be seen in the chart below org 20xx 20xx premiums earned other investment_income total gross_receipts percentage- gross premium reinsurance income to gross_receipts during both years there were no claims filed or paid there were no participants to file any claims only expenses_incurred during both years included bank fees and administrative fees no reserves were maintained since there were no potential claims to be filed or to be paid as stated above org was formed in the state of xyz so a d election to be considered a domestic organization for tax purpose was not filed or applicable an election under sec_831 has never been filed as of the writing of this report there has never been a filing of the election either with the filing of the forms or separately law and analysi sec_1 does org qualify as an insurance_company under internal_revenue_code sec_501 for the years beginning january 20xx as stated above org has had no participants in the program during the years under examination no premiums have been collected no claims have been filed or payments made no reserves maintained the only activity being conducted by org is the maintaining of investment accounts and receiving investment_income from those accounts neither lr c c nor its corresponding regulations define an insurance_company subchapter_l of the code lr c sections however addresses the taxation of insurance_companies the term_insurance company has the same meaning under sec_501 as it does in subchapter_l reprinted in vol c b see h conf_rep no cong sess vol i form 886-a crev department of the treasury - internal_revenue_service page -3- schedule no or exhibit orem 886a department of the treasury - intemal revenue service explanation of items name of taxpayer org year period ended december 20xx december 20xx lr c sec_816 formally ilr c sec_801 defines a life_insurance_company as part of this definition l r c sec_816 provides the term ‘insurance company’ means any company more than half of the business of which during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies sec_1_801-3 defines an insurance_company as a company whose primary and predominant business activity during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies thus though its name charter powers and subjection to state insurance laws are significant in determining the business which a company is authorized and intends to carry on it is the character of the business actually done in the taxable_year which determines whether a company is taxable as an insurance_company under the internal_revenue_code in this case org’s primary and predominant business activity is not the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies org is not involved in either of these two activities its sole purpose right now is to collect investment_income from the investment accounts another aspect to consider in this case is that there is no insurance_contract that provides both risk shifting and risk_distribution in 96_tc_18 a case affirmed by the circuit the tax_court adopted a three-part test is the risk an insurance risk is there risk shifting and risk_distribution and is there insurance in its generally accepted sense neither the internal_revenue_code nor the regulations specifically define the term_insurance contract the courts have generally required that a transaction involve both risk shifting from the insured’s perspective and risk_distribution from the insurer’s perspective in order to be characterized as insurance 312_us_531 914_f2d_396 cir risk shifting occurs when a person facing the possibility of a loss transfers some or all of the financial consequences of the loss to the insurer revrul_88_72 1988_2_cb_31 clarified by revrul_89_61 1989_1_cb_75 the risk transferred pursuant to an insurance_contract must be a risk of economic loss 66_tc_1068 aff'd 572_f2d_1190 cir cert_denied 439_us_835 it is exam’s position that risk_distribution requires both a distribution of exposure units and a distribution of a pool of premiums in addressing distribution courts have focused on one or the other but no case has address both the three parts consist of form 886-a crev page -4- department of the treasury - internal_revenue_service schedule no or exhibit eee 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org december 20xx december 20x x year period ended risk_distribution of exposure units refers to the operation of the statistical phenomenon known as the the law of large numbers when additional statistically independent risk exposure units are insured although the potential total losses increase there is also an increase in the predictability of average loss this increase in the predictability of the average loss decreases the amount of the capital that an insurance_company needs per risk unit to remain at a given solvency level see revrul_89_61 1989_1_cb_75 the courts have not spent a great deal of time explaining what they mean by risk_distribution no court has squarely held that there can be no risk_distribution if there is only one or a few insureds a fair reading of the court opinions addressing the issue however supports the irs’s cir risk distributing is the position see 801_f2d_984 spreading of the risk of loss among the participants in an insurance program see also 183_f2d_288 cir such spreading is effectuated r isk distribution means that the party assuming the by pooling among unrelated insureds risk distributes his potential liability in part among others 797_f2d_920 cir risk_distribution is accomplished where the risk is distributed among insureds other than the entity that incurred the loss see 401_f2d_464 cir the sixth circuit touched on the issue of risk_distribution in humana inc v commissioner cir noting that there was adequate risk_distribution where the captive f 2d insures several separate corporations within an affiliated_group and losses can be spread among the several distinct corporate entities the ninth circuit has also measured risk_distribution by explaining ijnsuring many independent risks in return for numerous premiums serves to distribute risk by assuming numerous relatively small independent risks that occur randomly over time the insurer smoothes out losses to match more closely its receipt of premiums 811_f2d_1297 gh cir org does not issue or reinsure any policies its only activity is collecting investment_income from their investment accounts there is no risk shifting and risk_distribution with org because org has no insurance policies also to show that org is not an insurance_company is the lack of reserves to pay claims and the payment of claims themselves org has no reserves to pay any claims there are no participants in the program so there is no need to have reserves therefore it is of the service’s position that org does not qualify as an insurance_company under sec_501 to qualify for tax exempt status under sec_501 an organization must be operating as an insurance_company ae if org does not qualify as an insurance_company under internal_revenue_code sec_501 can org rely on the determination_letter granted by the service form 886-a rev department of the treasury - internal_revenue_service page -5- department of the treasury - internal_revenue_service form_886 a name of taxpayer org explanation of items december 20xx december 20xx year period ended schedule no or exhibit allowing it to claim tax exempt status pursuant to internal_revenue_code sec_501 to qualify for tax exempt status under sec_501 an organization must be operating as an insurance_company since org does not qualify as an insurance_company it does not qualify for tax exempt status under sec_501 therefore it can not rely on the determination_letter granted by the service allowing it to claim tax exempt status pursuant to sec_501 the organization’s tax exemption should be revoked for years beginning january 20xx if org can not rely on the determination_letter granted by the service allowing it to claim tax exempt status pursuant to internal_revenue_code sec_501 is it entitled to relief under internal_revenue_code sec_7805 an organization may ordinarily rely on a favorable determination_letter received from the internal_revenue_service regulation sec_1_501_a_-1 revproc_2005_4 dollar_figure cross-referencing dollar_figure et seq 2005_4_cb_128 an organization may not rely on a favorable determination_letter however if the organization omitted or misstated a material fact in its application or in supporting documents in addition an organization may not rely on a favorable determination if a material_change inconsistent with exemption in the organization’s character purposes there is or methods of operation after the determination_letter is issued regulation sec_601_201 n gi revproc_90_27 1990_1_cb_514 any such changes must be reported to the service so that continuing recognition of exempt status can be evaluated the commissioner may revoke a favorable determination_letter for good cause regulation sec_1_501_a_-1 a favorable determination_letter may be revoked by written notice to the organization to whom the determination originally was issued regulation sec_601_201 cross- referencing reg revproc_90_27 1990_1_cb_514 if the commissioner revokes the tax exempt status of an organization the remaining question is whether the revocation should be applied prospectively or retroactively generally revocation of a determination_letter is prospective revproc_2007_4 dollar_figure cross-referencing dollar_figure et seq revocation of a determination_letter may however be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented regulation sec_601_201 n revproc_90_27 revproc_2007_4 dollar_figure cross-referencing dollar_figure et seq in cases where the organization omitted or misstated a material fact revocation may be retroactive to all open years under the statute regulation sec_601_201 in cases where revocation is due to a material_change inconsistent with exempt status in the character the purpose or the method of operation revocation will ordinarily take effect as of the date of the material_change regulation sec_601 n i revproc_90_27 in any event revocation will form 886-a rev department of the treasury - internal_revenue_service page -6- department of the treasury - internal_revenue_service form_886 a year period ended name of taxpayer org explanation of items december 20xx december 20xx schedule no or exhibit ordinarily take effect no later than the time at which the organization received written notice that its exemption ruling or determination_letter might be revoked regulation sec_601_201 under certain circumstances however the commissioner may in his discretion grant relief from retroactive revocation under sec_7805 of the code sec_7805 of the internal_revenue_code provides application to rulings the secretary may prescribe the extent if any to which any ruling including any judicial decision or any administrative determination other than by regulation relating to the internal revenue laws shall be applied without retroactive effect b to the commissioner or the commissioner’s delegate sec_301_7805-1 of the regulations delegates authority grated by lr c to request sec_7805 relief the organization must submit a statement in support of this application of ilr c b as described in revproc_2005_4 see also revproc_2005_5 the organization’s statement must expressly assert that the request is being made pursuant to lr c b the organization’s statement must also indicate the relief requested and give reasons and arguments in support of the relief requested it must also be accompanied by any documents bearing on the request the organization’s explanation and arguments should discuss the five factors bearing on retroactivity listed in revproc_2005_4 cross- referencing as they relate to the situation at issue these five items are in effect the same as the factors provided in regulation sec_601_201 and sec_601_201 statement of procedural rules which states except in rare or unusual circumstances the revocation or modification of a ruling will not be applied retroactively with respect to the taxpayer to whom the ruling was originally issued or to a taxpayer whose tax_liability was directly involved in such a ruling if there has been no misstatement or omission of material facts the facts at the time of the transaction are not materially different from the facts on which the determination_letter was based there has been no change in applicable law the determination_letter was originally issued for a proposed transaction and the taxpayer directly involved in the determination_letter acted in good_faith in reliance upon the determination_letter and revoking or modifying the determination_letter retroactively would be to the taxpayer’s determinant if relief is granted under lr c b the effective date of revocation of a determination_letter is no later than the date on which the organization first received written notice that its exemption might be revoked regulation sec_601_201 85_tc_743 aff'd 799_f2d_903 cir this does not preclude the effective date of revocation being earlier than the date on which the organization first received written form 886-a crev page -7- department of the treasury - internal_revenue_service ee department of the treasury - internal_revenue_service oem a name of taxpayer org explanation of items december 20xx december 20xx year period ended schedule no or exhibit notice that its exemption might be revoked virginia education fund v commissioner t c pincite the supreme court has held that the commissioner has broad discretion under ilr c b and its predecessor in deciding whether to revoke a ruling retroactively 353_us_180 see also 381_us_68 the commissioner’s determination is reviewable by the courts only for abuse of that discretion 85_tc_743 it is the service’s position that the activities of the organization have changed dramatically compared to the organizing documents above if the organization would seek exemption now based on its current activities there is determination_letter from the service granting tax exempt status under sec_501 the insurance activities that were conducted when the organization applied for exemption are no longer being conducted therefore it is appropriate for the commissioner to not grant relief from retroactive revocation of org’s determination_letter a very high probability it would not receive a if org can not rely on the determination_letter granted by the service allowing it to claim tax exempt status pursuant to under internal_revenue_code sec_501 what is the effective date of the revocation org is not entitled to relief under lr c b the effective date of revocation should be for years beginning january 20xx this is the first year under examination if org can not rely on the determination_letter granted by the service allowing it to claim tax exempt status pursuant to internal_revenue_code sec_501 based on the facts that it does not meet the requirements of an insurance_company under internal_revenue_code sec_501 what are the tax consequences since org’s tax exempt status should be revoked for years beginning january 20xx org would be responsible for filing forms for years beginning january 20xx if org does qualify as an insurance_company under internal_revenue_code sec_501 does it meet the other requirements under internal_revenue_code sec_501 for tax exemption if for some reason org is considered an insurance_company under sec_501 then the question is whether org meets the other requirements to qualify under sec_501 form 886-a crev page -8- department of the treasury - internal_revenue_service i schedule no or exhibit oe a department of the treasury - internal_revenue_service explanation of items name of taxpayer org year period ended december 20xx december 20xx internal_revenue_code sec_501 exempts from federal_income_tax insurance_companies as defined in sec_816 other than life including interinsurers and reciprocal underwriters if- i the gross_receipts for the taxable_year do not exceed dollar_figure and i more than percent of such gross_receipts consist of premiums or ii in the case of a mutual insurance company- i the gross_receipts of which for the taxable_year do not exceed dollar_figure and i more than percent of such gross_receipts consist of premiums clause ii shall not apply to a company if any employee of the company or a member of the employee’s family as defined in sec_2032 is an employee of another company exempt from taxation by reason of this paragraph or would be so exempt but for this sentence sec clarification of exemption from tax for small property and casualty insurance_companies of the pension funding equity act of p l amended sec_501 to change the definition of small property and casualty insurance_companies insurance_companies other than life_insurance_companies exempt from income taxes to a company whose gross_receipts for the taxable_year do not exceed dollar_figure and over half such gross_receipts consist of premiums currently whose net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure or a mutual_insurance_company a whose gross_receipts for the taxable_year do not exceed dollar_figure and more than percent of which consist of premiums and b none of whose employees or member of the employee’s family is an employee of another company exempt from tax under sec_501 notice_2006_42 irb provides guidance as to the meaning of gross_receipts for purposes of sec_501 of the internal_revenue_code this notice advises taxpayers that the service will include amounts received from the following sources during the taxable_year in gross_receipts for purposes of sec_501 these changes were applicable after date a premiums including deposits and assessments without reduction for return_premiums or premiums_paid for reinsurance b items described in sec_834 gross_investment_income of a non-life insurance_company and c other items that are properly included in the taxpayer’s gross_income under subchapter_b of chapter subtitle a of the code thus gross_receipts include both tax-free interest and the gain but not the entire amount_realized from the sale_or_exchange of capital assets because those items are described in form 886-a crev department of the treasury - internal_revenue_service page -9- department of the treasury - internal_revenue_service - a name of taxpayer org explanation of items december 20xx december 20xx year period ended schedule no or exhibit sec_834 gross_receipts do not however include amounts other than premium income or gross ‘nvestment income unless those amounts are otherwise included in gross_income accordingly the term gross_receipts does not include contributions to capital excluded from gross_income under sec_118 or salvage or reinsurance recovered accounted for as offsets to losses_incurred under sec_832g sec_834 of the internal_revenue_code includes under gross_receipts the gains from the sale or exchanges of capital assets to the extent provided in subchapter_p sec_1201 and following relating to capital_gains_and_losses sec_834 of the internal_revenue_code allows a deduction for capital losses to the extent provided in subchapter_p sec_1201 and following plus losses from capital assets sold or exchanged in order to obtain funds to meet abnormal insurance losses and to provide for the payment of dividends_and_similar_distributions to policyholders based on the changes in the limitations under sec_501 and the operation of org during 20xx 20xx it was determined by the chart above that org did not qualify for tax exempt status for years starting january 20xx org was able to meet the dollar_figure gross however it was not able to meet the receipts limitation 20xx- dollar_figure requirement of gross premiums to gross_receipts 2oxx- as anon-stock company mutual org did meet the requirement of under dollar_figure in gross but was unable not meet the requirement of 20xx- dollar_figure receipts 20xx- dollar_figure 20xx- premiums to gross_receipts 20xx- to be qualified under sec_501 org had to meet all requirements either under irc c a or a gi org did not meet the requirements under either section of the code 2oxx- 20xx- dollar_figure section e of the pension funding act of p l provides the effective date of the new requirements for exemption under sec_501 c it states effective date- ingeneral- except as provided in paragraph the amendments made by this section shall apply to taxable years beginning after date transition rule for companies in receivership or liquidation- in the case of a company or association which-- a for the taxable_year which includes date meets the requirements of sec_501 of the internal_revenue_code_of_1986 as in effect for the last taxable_year beginning before date and b on date is ina receivership liquidation or similar proceeding under the supervision of a state court form 886-a crev department of the treasury - intemmal revenue service page -10- department of the treasury - internal_revenue_service oem a name of taxpayer org explanation of items year period ended december 20xx december 20xx schedule no or exhibit the amendments made by this section shall apply to taxable years beginning after the earlier of the date such proceeding ends or date org was not involved in a court ordered liquidation during 20xx and 20xx therefore section e does not apply to this organization based on the information above even if org is considered an insurance_company they did not meet the requirements under sec_501 and their tax exempt status should be revoked if org does not meet the other qualifications under internal_revenue_code sec_501 can org rely on the determination_letter granted by the service allowing it to claim tax exempt status pursuant to internal_revenue_code sec_501 to qualify for tax exempt status under sec_501 an organization must be operating as an insurance_company as well as meet the other requirements under this code section since org did not meet the other requirements it does not qualify for tax exempt status under sec_501 therefore it can not rely on the determination_letter granted by the service allowing it to claim tax exempt status pursuant to sec_501 the organization’s tax exemption should be revoked for years beginning january 20xx if org does not meet the other qualifications under internal_revenue_code sec_501 is it entitled to file an election under sec_831 and be taxed only on its investment_income sec_831 discusses tax on insurance_companies other than life_insurance_companies sec_831 states as a general_rule taxes computed as provided in sec_11 shall be imposed for each taxable_year on the taxable_income of every insurance_company other than a life_insurance_company sec_831 provides an alternative_tax for certain small companies it states in sec_831 that in general in lieu of the tax otherwise applicable under subsection a there is hereby imposed for each taxable_year on the income of every insurance_company to which this subsection applies a tax computed by multiplying the taxable_investment_income of such company for such taxable_year by the rates provided in sec_11 sec_831 discusses the companies to which this subsection applies a in general this subsection shall apply to every insurance_company other including interinsurers and reciprocal underwriters if- than life form 886-arev page -11- department of the treasury - internal_revenue_service department of the treasury - intemal revenue service oon a name of taxpayer org explanation of items year period ended december 20xx december 20xx schedule no or exhibit the net written premiums or if greater direct written premiums for the taxable_year do not i exceed dollar_figure and ii such company elects the application of this subsection for such taxable_year the election under clause ii shall apply to the taxable_year for which made and for all subsequent taxable years for which the requirements of clause are met such election once made may be revoked only with the consent of the secretary regulations regs -9100-8 a discusses the time for making elections under i it states in general that except as otherwise provided in this section the elections described in paragraph a of this section must be made by the later of- a the due_date taking into account any extensions of time to file obtained by the taxpayer of the tax_return for the first taxable_year for which the election is effective or b date in which case the election generally must be made by amended_return regs a mentioned above includes sec_831 it states except otherwise regs a describes the manner of making elections provided in this section the elections described in paragraph a of this section must be made by attaching a statement to the tax_return for the first taxable_year for which the election is to be effective based on the code and regulation sections above org is not entitled to the relief under sec_831 for 20xx 20xx because it did not meet the requirements of reg sec_301_9100-8 and therefore would be required to report all income and expenses on form 1120-pc for each year as of this writing the election has never filed either with the filing of the form_990 or separately when an election is filed it would only allow the organization to receive relief under sec_831 in the year it is filed and all future years the election would not be retroactive to any prior years if org can not rely on the determination_letter granted by the service allowing it to claim tax exempt status pursuant to internal_revenue_code sec_501 based on the facts that it does not meet the requirements of internal_revenue_code sec_501 what are the tax consequences for years beginning january 20xx since org’s tax exempt status should be revoked for years beginning january 20xx org would be responsible for filing forms 1120-pc for years beginning january 20xx form 886-acrev department of the treasury - internal_revenue_service page -12- schedule no or exhibit form_88 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org year period ended december 20xx december 20xx taxpayer’s position unknown at the time of this writing summary it is the service’s position based on the above facts law and analysis that the tax exemption status of org for the years beginning january 20xx should be revoked based on org not operating as an insurance_company thereby failing to meet the qualifications for exemption under sec_501 forms would be required to be filed for years beginning january 20xx if it is determined that org was operating as an insurance_company the tax exempt status should still be revoked because they have not met the other requirements of sec_501 then forms 1120-pc would be required to be filed for years beginning january 20xx form 886-a crev department of the treasury - internal_revenue_service page -13-
